Citation Nr: 1444363	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mood disorder (also claimed as depression and problems sleeping).

2.  Entitlement to an increased rating in excess of 20 percent prior to January 4, 2012 and in excess of 40 percent from January 4, 2012, for residuals, status post lumbar laminectomy and decompression.

3.  Entitlement to an increased rating in excess of 40 percent prior to June 1, 2009, and in excess of 60 percent from June 1, 2009, for right lower extremity radiculopathy with foot drop.

4.  Entitlement to service connection for a cervical spine condition, to include as secondary to a lumbar spine condition.

5.  Entitlement to service connection for loss of strength in right arm (atrophy), to include as secondary to a cervical spine condition.

6.  Entitlement to service connection for urinary incontinence.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of an extended period of convalescence due to back surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (See March 2013 VA Form 9, Appeal to Board of Veterans' Appeals).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for residuals, status post lumbar laminectomy and decompression and entitlement to an increased rating for right lower extremity radiculopathy with foot drop are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's mood disorder manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; but less than occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed cervical spine disability is the result of his military service. 

3.  Resolving reasonable doubt in favor of the Veteran, his loss of strength in right arm is etiologically related to his service-connected cervical spine disability.

4.  Resolving reasonable doubt in favor of the Veteran, his urinary incontinence is etiologically related to his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Throughout the entire timeframe on appeal, the criteria for a disability rating in excess of 10 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9435 (2013).

2.  Resolving doubt in favor of the Veteran, a cervical spine disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, his loss of strength in right arm is etiologically related to his service-connected cervical spine disability.

4.  Resolving reasonable doubt in favor of the Veteran, his urinary incontinence is etiologically related to his service-connected cervical spine disability.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the September 2013 rating decision currently on appeal which granted a 10 percent evaluation for mood disorder, a December 2012 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letter provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in December 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the evidence does not suggest that the Veteran's symptoms associated with a mood disorder have worsened since the time of this examination.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Rating for a Mood Disorder

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's mood disorder is currently assigned a 10 percent initial disability rating under Diagnostic Code 9435.  The Veteran seeks an increased initial rating.  

Diagnostic Code 9435 pertains specifically to the primary diagnosed disability in the Veteran's case (Mood Disorder, not otherwise specified).  In any event, with the exception of eating disorders, all mental disorders including Mood Disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9435.

The criteria for a 10 percent rating are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

      Factual Background and Analysis 

The Veteran's December 2012 VA examination diagnosed the Veteran with a mood disorder secondary to his back condition.  The examiner noted depressed mood, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, and irritability.  The Veteran denied drug or alcohol use.  He retired at age 62 due to his back disability.  The Veteran reported that at his last job he had some arguments and that he stands his ground when he feels he is right.  When summarizing the Veteran's level of occupational and social impairment, the examiner concluded that the Veteran had a mental condition formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social function or to require continuous medication.  A GAF score of 65 was assigned, which is indicative of mild symptoms and some difficulty in social, occupational, or school functioning.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 10 percent disability rating for the entire period on appeal.  Similarly, the Board finds that a rating in excess of 10 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 30 percent disability evaluation based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435.

The Board has considered the VA treatment records, submitted private treatment records, and lay statements by the Veteran regarding the impact of his mood disorder on his occupational and social impairment.  The Board notes that VA treatment records and private treatment records do not provide documentation of symptoms more severe than those noted at the December 2012 VA examination.  In addition, the Veteran's lay statements have consisted solely of the bare assertion that his mood disorder is worse than the current 10 percent evaluation.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Board notes that he does have some symptoms consistent with a higher disability rating, specifically depressed mood, sleep impairment, mild memory loss, disturbances of mood and motivation, and irritability, the Board finds that the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 10 percent rating assigned herein.  In this regard, the examiner, after having thoroughly examined that Veteran and noting these symptoms, still concluded that the effect that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning, or, to require continuous medication as contemplated by a higher rating.  In addition, the Veteran's GAF score of 65 indicates that the Veteran's symptoms are mild.  This GAF score is consistent with a 10 percent disability evaluation.  

Even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 10 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 30 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 10 percent rating.  While he may display some symptoms consistent with a higher rating, his disability picture is more in line with the symptoms associated with a 10 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 10 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Accordingly, the Board finds that the 10 percent rating, but no higher, for Mood disorder pursuant to Diagnostic Code 9435 is warranted for the entire period on appeal.  This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 10 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 30 percent disability, as discussed above.

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected Mood Disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Mood Disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his Mood Disorder.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. Service Connection for a Cervical Spine Disability

The Veteran contends that his current cervical spine disability is the direct result of his active duty military service, specifically a fall in 1961.  In the alternative, the Veteran has essentially asserted that his current cervical spine disability is secondary to his service-connected lumbar spine disability.  The Board finds that service connection is warranted on a direct basis, so it will only address that theory of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here the Veteran has a current diagnosis of cervical spondylosis and residuals of spinal fusion of the cervical spine.  As a result, requirement (1) for direct service connection is met.

With respect to Shedden element (2), as noted in the Board's November 2011 decision granting service connection for the Veteran's lumbar spine disability, service treatment records do not document the Veteran's alleged fall in 1961 when jumping from the back of the truck.  In addition, service treatment records do not document any treatment for or complaints of neck pain while in service.  Nevertheless, as noted in the Board's decision, the Veteran has consistently alleged a hard fall from the truck in 1961and  has provided numerous lay statements supporting his in-service fall and private medical records documenting subsequent treatment for a back condition both while in service and immediately afterwards.  

In a February 2014 statement, the Veteran alleges that he hurt his neck as well during the fall from the back of the truck while in-service.  The Veteran contends that when he filed his claim for his back injury, he intended a claim for the neck as well, believing that the neck is simply part of the upper back.  The Board finds that this is a reasonable contention, and as a result of the multiple lay statements and private medical records submitted by the Veteran, has no reason to doubt the Veteran's statement that he injured his neck in this fall as well.  

With respect to the "nexus" requirement, a January 2014 VA examiner opined that the Veteran's current cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale was that the Veteran was not diagnosed with cervical spine spondylosis, myelopathy, or stenosis, status post cervical fusion while in service.  The Veteran, however, has submitted multiple statements from his private physician linking his current cervical spine disabilities to his in-service injury, including a March 2014 letter from his private neurologist.  In this letter, the private physician directly addresses the January 2014 VA examiner's opinion.  The physician refutes the VA examiner's rationale, stating that it "is well known in the medical literature that an accident/fall/trauma, depending on the circumstances and severity, could potentially cause serious injury to the neck and/or result in long-term medical consequences."  The physician concludes that it is at least as likely as not that the Veteran's cervical spine conditions are the result of his in-service injury.

When these two conflicting medical opinions are viewed in light of the Veteran's lay statements and the other evidence of record, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for the Veteran's cervical spine disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for Loss of Strength Right Arm and Urinary Incontinence 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to both issues, the Veteran has a current diagnosis of urinary incontinence and right hand atrophy.  The Veteran has submitted private medical opinions linking both his urinary incontinence and his right hand atrophy to his cervical spine condition.  In addition, a December 2012 VA examiner opining as to whether the Veteran's right hand atrophy was related to his lumbar spine disability concluded that the Veteran's "loss of strength in right arm is most likely secondary to diagnosis of cervical spine stenosis with myelopathy for which he underwent surgery."

As a result, the Board finds that the medical and lay evidence for these claims and the evidence against these claims are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for the Veteran's urinary incontinence and right hand atrophy is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for mood disorder is denied.

Entitlement to service connection for a cervical spine condition is granted

Entitlement to service connection for loss of strength in right arm is granted.

Entitlement to service connection for urinary incontinence is granted.


REMAND

The Veteran's most recent VA lumbar spine and radiculopathy examinations were in May 2011 and January 2012.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the January 2012 examination the Veteran has submitted additional private treatment records seemingly indicating that the Veteran's condition has worsened.  While the Veteran has provided some private medical evidence, as noted, the Board finds that a new VA examination is appropriate so that it may properly evaluate the current severity of the Veteran's conditions.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claims remanded.

2.  Schedule the Veteran for a VA lumbar spine examination in order to determine the current level of severity of his lumbar spine disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disorder, other than those conditions already service-connected, to include but not limited to bladder or bowel impairment.  In doing so, the examiner should specifically comment on the current severity of the Veteran's radiculopathy of right lower extremity with foot drop.

The supporting rationale for all opinions expressed must be provided. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


